UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


SANDRAWATI LAKSONO,                      
                           Petitioner,
                 v.                              No. 03-1590
JOHN ASHCROFT, Attorney General,
                       Respondent.
                                         
                On Petition for Review of an Order
               of the Board of Immigration Appeals.
                          (A77-249-474)

                  Submitted: November 14, 2003

                      Decided: December 4, 2003

      Before WILLIAMS, MOTZ, and KING, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                             COUNSEL

Steven A. Morley, MORLEY, SURIN & GRIFFIN, P.C., Philadel-
phia, Pennsylvania, for Petitioner. Peter D. Keisler, Assistant Attor-
ney General, Ernesto H. Molina, Jr., Senior Litigation Counsel,
Elisabeth Layton, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.
2                        LAKSONO v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Sandrawati Laksono, a citizen of Indonesia, petitions this court for
review of an order of the Board of Immigration Appeals (Board)
affirming a decision of the immigration judge (IJ) finding her remov-
able and denying her applications for asylum and withholding of
removal under the Immigration and Nationality Act and the Conven-
tion Against Torture.

   Laksono challenges the IJ’s finding that she failed to demonstrate
she is a refugee based on past persecution or a well-founded fear of
future persecution on account of a protected ground. See 8 U.S.C.A.
§ 1158 (West 1999 & Supp. 2003); 8 U.S.C. § 1101(a)(42)(A) (2000).
The record supports the IJ’s conclusion. See 8 C.F.R. § 1208.13(a)
(2003) (stating that the burden of proof is on the alien to establish eli-
gibility for asylum). We will reverse only if the evidence "‘was so
compelling that no reasonable fact finder could fail to find the requi-
site’" elements. Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)
(quoting INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992)). We
have reviewed the administrative record, the IJ’s decision, and the
decision of the Board, and find that substantial evidence supports the
Board’s ruling that Laksono failed to establish her refugee status.

   We conclude as well that Laksono is not entitled to withholding of
removal under 8 U.S.C. § 1231(b)(3) (2000) or the U.N. Convention
Against Torture. Based on our review of the record and of the IJ’s
decision denying relief, we hold that the IJ did not err in finding that
Laksono failed to show a "clear probability of persecution." See Rusu,
296 F.3d at 324 n.13 ("To qualify for withholding of removal, a peti-
tioner must show that he faces a clear probability of persecution
because of his race, religion, nationality, membership in a particular
social group, or political opinion."). Nor did Laksono establish that it
is "more likely than not" that she would face torture if she returned
                        LAKSONO v. ASHCROFT                        3
to Indonesia. 8 C.F.R. § 1208.16(c)(2) (2003) (to qualify for protec-
tion under the Convention Against Torture, an alien must show "it is
more likely than not that he or she would be tortured if removed to
the proposed country of removal").

   We deny Laksono’s petition for review. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                PETITION DENIED